                      Case 2:19-cv-01940-JCM-EJY Document 59 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    AYDE AZUCCERA PEREZ GUTIERREZ,                        Case No. 2:19-CV-1940 JCM (EJY)
                      et al.,
                 8                                                                           ORDER
                                                           Plaintiff(s),
                 9
                             v.
               10
                      MARISCOS EL PUERTO, INC., et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Gutierrez et al. v. Mariscos El Puerto, Inc. et
               14
                      al., case number 2:19-cv-01940-JCM-EJY. On January 21, 2020, plaintiffs moved to hold
               15
                      defendants in contempt (ECF No. 19) for violating this court’s preliminary injunction (ECF Nos.
               16
                      6; 13; 15). The court held a hearing on March 13, 2020, regarding defendants’ allegedly
               17
                      contemptuous conduct. (ECF No. 36).
               18
                             At the hearing, the court found that defendants violated this court’s injunction. Id.
               19
                      However, the parties represented that they were in settlement negotiations and agreed to continue
               20
                      the hearing. Id. Since then, the world experienced the COVID-19 pandemic and the governor
               21
                      ordered restaurants in Nevada to shut down.          In light of these events and their ongoing
               22
                      negotiations, the parties have stipulated to continue the hearing six times. (ECF Nos. 40; 43; 46;
               23
                      51; 54; 57).
               24
                             Consistent with its findings at the hearing, the court finds that defendants’ conduct was in
               25
                      violation of the preliminary injunction. But, due to the ongoing negotiations, the court hereby
               26
                      denies plaintiffs’ motion for sanctions without prejudice. (ECF No. 19). Plaintiffs may renew
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01940-JCM-EJY Document 59 Filed 07/13/20 Page 2 of 2



                1     their motion for sanctions if negotiations break down or defendant engages in further
                2     contemptuous conduct.
                3            The court vacates the hearing currently scheduled for August 21, 2020. Instead, the
                4     parties shall file a status report on the first day of every month regarding their settlement
                5     negotiations and what, if any, action they request the court take.
                6            Accordingly,
                7            IT IS SO ORDERED.
                8            DATED July 13, 2020.
                9                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
